El Juez Asociado Seño®. Travieso,
emitió la opinión del tribunal.
Justino Santana, alias “El Niño”, fué acusado del de-lito de portar sobre su persona un revólver, en contraven-ción de lo dispuesto en la Sección 1* de la Ley Prohibiendo' Portar Armas (Ley núm. 14 de 1924, pág. 115); y habiendo' sido declarado culpable y condenado a la pena de un mes-de cárcel, apeló.
Como único fundamento para la revocación que solicita, alega el apelante que al apreciar la prueba la corte senten-ciadora actuó con prejuicio, pasión y parcialidad. Exami-nemos la prueba.
 El Policía Insular Justo Pérez Eeyes, único testigopresentado por el fiscal declaró:
Que en la noche de autos el declarante estaba de servi-cio en Caguas y al acercarse, al sitio de la Placita vio al acusado que salía de la calle hacia la carretera, trayendo un revólver en la mano, y que al enfrentare con el decla-rante, al llegar debajo del foco donde está una bombilla, se introdujo el revólver en el seno; y que entonces el declarante-lo arrestó y le ocupó el revólver, el que era marca “Smith”, calibre 38 y estaba cargado.
Y al ser repreguntado por la defensa, manifestó: que no es cierto que el acusado le entregara el revólver volunta-riamente, ni tampoco que el acusado le dijera: “Tenga señor *609Policía este revólver que acaba de soltar uno que va co-rriendo allí, que ba tenido una reyerta con otro.”
La defensa ofreció las G declaraciones de tres testigos y la del propio acusado, todas las cuales pueden resumirse así:
Que frente al almacén de la Caguas Sugar Company ocu-rrió un revolú o altercado' entre varias personas, quienes al ver venir al policía Justo Pérez Reyes echaron a correr, ca-yéndosele a uno de ellos un revólver; que el acusado, quien venía en ese momento, recogió el revólver del suelo y se lo entregó al policía, diciéndole: “Mira, Justo, este revólver es de ése que va ahí”; que no vieron en ningún momento al acusado meterse el revólver en el seno; que el policía le dijo al acusado: “Sigue por ahí”, y se lo llevó a la cárcel; y que entonces ellos, los testigos, le dijeron al acusado: “Sí, sigue, tu eres inocente en este caso; sigue, no te armes, sigue que nosotros te servimos de testigos”; y que no sabían a quién pertenecía el revólver.
Es indudable que existe ún conflicto entre la prueba del Pueblo y la de la defensa. La corte dirimió el conflicto, dando crédito a la declaración del testigo de cargo. El ape-lante'arguye que la corte debió decidirlo en favor de la parte que presentó el mayor número de testigos, o sea en favor del acusado.
La corte tiene una sola restricción en su facultad de pesar la prueba y apreciar la credibilidad de los testigos, y es la de que no puede declarar a un acusado culpable, si no está convencida de su culpabilidad fuera de toda duda ra-zonable. No es el número mayor o menor de testigos un factor en la decisión que deba rendir el juzgador. El tes-timonio de un solo testigo, a quien la corte dé crédito, es suficiente para destruir el testimonio de varios testigos, a quienes la corte no considere dignos de ese crédito. No puede ni debe el tribunal de apelación revisar la decisión de la corte sentenciadora, que ha tenido la oportunidad de ver y oír declarar a los testigos 'y de juzgar sobre su credibi-lidad, a menos que de los autos apareciere un error mani-*610fiesto o algún hecho tendiente a demostrar que el juez sen-tenciador actuó movido por la pasión o por algún prejuicio o parcialidad en contra del acusado.
La declaración del policía es suficiente para justificar la decisión de la corte, y no podemos considerar como un error el que la corte le diese entero crédito.
No se ha llamado nuestra atención hacia hecho alguno revelador de la pasión o del prejuicio o de la parcialidad que se imputan al juez sentenciador.

La sentencia apelada debe ser confirmada.

El Juez Presidente Señor del Toro no intervino.